
	
		II
		111th CONGRESS
		1st Session
		S. 477
		IN THE SENATE OF THE UNITED STATES
		
			February 25, 2009
			Mr. Nelson of Florida
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend the Act entitled An Act authorizing
		  associations of producers of aquatic products to include persons
		  engaged in the fishery industry as charter boats or recreational fishermen, and
		  for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Fishermen's Collective Marketing
			 Act of 2009.
		2.Charter boats
			 and recreational fishermen
			(a)In
			 generalThe Act of June 25,
			 1934 (48 Stat. 1213, chapter 742; 15 U.S.C. 521) is amended—
				(1)in the second
			 undesignated paragraph, by inserting and recreational after
			 includes all commercial; and
				(2)by inserting
			 after the first undesignated paragraph the following:
					
						Persons
				engaged in the fishery industry, as charter boat or recreational fishing
				services providers, may act together in associations, corporate or otherwise,
				with or without capital stock, in collectively undertaking and marketing such
				activities and services, including implementing a vessel capacity reduction
				program, improving the operational and economic efficiency of a fishery,
				undertaking research, and improving the conservation and management of a
				fishery
				resource.
						.
				(b)ConstructionNothing
			 in this section or the amendments made by this section shall be construed to
			 diminish or supersede any authority or provision of the Magnuson-Stevens
			 Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.).
			
